DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 2/26/2020.
Claims 1-8 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the trailing edge".  There is insufficient antecedent basis for this limitation in the claim.  This limitation was interpreted as referring to the airfoil trailing edge.  
Claim 1 recites the limitation that an airfoil has a pressure and suction side connected assumedly by the recited trailing edge, then recites that the trailing edge is outside of the airfoil.  It is unclear how this structure is possible because if the claimed trailing edge is outside of the airfoil how can it connect the pressure and suction sides of the airfoil?  The metes and bounds of the claim are unclear.  Claims 2-4 depend on claim 1.  Claim 5 and its dependents are equivalently deficient. 
Claims 2 and 3 recite the limitation "the floats".  There is insufficient antecedent basis for this limitation in the claim.  This recitation was examined as being equivalent to “the float points”.  
Claims 6 and 7 are deficient in an equivalent manner as claims 2 and 3.
Claim 5 recites the limitation "the extended portion of the airfoil core".  There is insufficient antecedent basis for this limitation in the claim.  Applicant establishes an extended portion of the trailing edge outside of the airfoil part geometry in the claim, so it is unclear what Applicant is referencing with the language “extended portion of the airfoil core”.  Appropriate correction is required.  Claims 6-8 depend on claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al. in US. Patent Application Publication 2015/0017014 (“Ahmad”).
Regarding claim 1, in so much as it is understood at this time, Ahmad discloses a method for making a turbine airfoil, comprising:	generating a mold shell (paragraph [0003]; outer ceramic shell); 	generating an airfoil core 10 comprising a pressure side and suction side that are connected by the trailing edge and a leading edge, a radially outward tip end and a radially inward root end (generic descriptors of any basic airfoil), and a core exit along an extended portion 14 of the trailing edge outside of the airfoil part geometry; and 	positioning float points along the extended portion of the airfoil core, wherein each float point includes a float feature that includes a localized radially straight surface extending out and creating a gap between the airfoil core and the mold shell (see Fig. 3; between grooves 22 or slots 32 there are radially straight surfaces that sustain a gap between the core and shell).
Regarding claim 2, Ahmad discloses the method of claim 1, wherein the floats are along both the pressure side and suction side of the airfoil core trailing edge extended portion (top and bottom surfaces of Fig. 3a or 3b; these figures are a portion of the trialing edge 14 shown in Fig. 1 and 2).
Regarding claim 3, Ahmad discloses the method of claim 1, wherein the floats are along one of the pressure side or suction side of the airfoil core trailing edge extended portion (top and bottom surfaces of Fig. 3a or 3b represent the pressure and suction sides of the airfoil; these figures are a portion of the trialing edge 14 shown in Fig. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherolis in US Patent Application Publication 2010/0129217 (“Cherolis”) in view of Rockstroh et al. in US Patent Application Publication 2009/0165988 (“Rockstroh”).
Regarding claim 5, in so much as it is understood at this time, Cherolis discloses a method for making a turbine airfoil, comprising:	generating a mold shell (part of any molding/casting process; 692 in Fig. 8 is part of this shell); 	generating an airfoil core comprising a pressure side and suction side that are connected by the trailing edge and a leading edge, a radially outward tip end and a radially inward root end, and a core exit along an extended portion of the trailing edge outside of the airfoil part geometry (generic descriptors of any basic airfoil; see the core shown in Fig. 5 used to form the airfoil of Fig.1; note the trailing edge along the right side of the airfoil); 	positioning float points along the [extended portion of the] airfoil core (interpreted at this time as some portion), wherein each float point includes a float feature that includes localized radially 
Regarding claim 6, in so much as it is understood at this time, Cherolis as modified by Rockstroh comprises the method of claim 5, wherein the floats are along both the pressure side and suction side of the airfoil core trailing edge extended portion (see Fig. 8 and 9 of Cherolis which are just detailed 
Regarding claim 7, in so much as it is understood at this time, Cherolis as modified by Rockstroh comprises the method of claim 5, wherein the floats are along one of the pressure side or suction side of the airfoil core trailing edge extended portion (see Fig. 8 and 9 of Cherolis which are just detailed sectional views of the tabs 700 or 720 that are placed all over the RMC - refractory metal core - to suspend the core from the shell of the mold; modification based on Rockstroh above does not destroy this feature; it is noted that as this claim is written, it is not being interpreted as exclusive - in other words, a structure having floats on both pressure and suction sides still reads on this claim as it is written).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad as applied above with respect to claim 1 in view of Kazin et al. in US Patent 4131387 (“Kazin”).
Regarding claim 4, Ahmad as applied above against claim 1 is silent to the airfoil core including a curved trailing edge in a radial direction.	Kazin teaches a turbomachinery blade like Ahmad.  Specifically, Kazin teaches that it is desirable to employ blade lean or curvature off the radial direction in order to reduce viscous wake interaction which contributes to noise during engine operation (column 1 line 31; see the curved blade shape with a curved trailing edge in Fig. 5; see also column 6 lines 42-60).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade shape of Ahmad to include curvature off the radial direction, including the trailing edge, because such a shape can help reduce noise generated by .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherolis as modified by Rockstroh and applied against claim 5 above further in view of Kazin.
Regarding claim 8, Cherolis as modified by Rockstroh and applied above against claim 5 is silent to the airfoil core including a curved trailing edge in a radial direction.	Kazin teaches a turbomachinery blade like Ahmad.  Specifically, Kazin teaches that it is desirable to employ blade lean or curvature off the radial direction in order to reduce viscous wake interaction which contributes to noise during engine operation (column 1 line 31; column 1 line 53; see the curved blade shape with a curved trailing edge in Fig. 5; see also column 6 lines 42-60).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade shape of Cherolis in combination with Rockstroh to include curvature off the radial direction, including the trailing edge, because such a shape can help reduce noise generated by the blade during operation as taught by Kazin.  Modifying the shape of Cherolis in view of Rockstroh to reduce noise necessarily results in the process step of including a curved shape at the trailing edge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745